Citation Nr: 9905750	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

On appeal the veteran appears to raise the issue of 
entitlement to service connection for residuals of a gunshot 
wound to the thoracic spine.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Most of the veteran's service medical records are apparently 
no longer available.  An October 1992 statement from the 
National Personnel Records Center indicated that there were 
no records on file for the veteran and that they may have 
been destroyed by a fire.  It was noted that further 
information was needed to attempt to reconstruct medical 
data.  The RO sent the veteran a letter in January 1993 
requesting that he complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  In February 
1993, the veteran submitted this form completed with 
information pertaining to a leg injury.  The RO again wrote 
the veteran in March 1993 and January 1994 requesting that he 
complete Form 13055 pertaining to his reported injury to the 
ear in service.  There is no indication that the veteran 
responded to either of these two follow-up letters.  Thus, 
although it is unfortunate that any service medical records 
which may have once existed are no longer available more than 
45 years after the veteran was separated from service, the 
claim must be considered on the basis of the available 
record.

While most of the veteran's service medical records are no 
longer available, the report of his separation examination in 
September 1952 is of record.  This examination report shows 
that clinical evaluation of both the ears and drums was 
normal.  Hearing was reported as 15/15 on both spoken and 
whispered voice testing.

The veteran underwent VA examinations in November 1992.  The 
report of a general medical examination noted that the 
veteran claimed that in service he scraped his right ear 
inside, which affected the membrane, and now he could not 
hear at all in that ear.  On a special VA audiological 
examination, the veteran reported experiencing noise exposure 
in service, including tanks, and that he sustained a gunshot 
wound to the right ear in service, but had no hearing 
problems until recently.  Following an examination the 
diagnosis was bilateral sensorineural hearing loss.  On a 
special otolaryngology examination, it was reported that the 
veteran had decreased hearing in the right ear for 2 years.  
It was further reported that he injured his right ear in 
service when struck by a bullet and was hospitalized for 2 
days, but had no hearing difficulty.  Examination found the 
tympanic membrane was scarred with retraction and healed 
central perforations.  The diagnosis was traumatic 
perforation of the right eardrum, healed with scarring and 
retraction.  

A private x-ray examination report of the veteran, dated in 
March 1993, reveals that a bullet was noted in the posterior 
soft tissues at the level of T2-3.    

Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to the claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the claim is not well grounded.

The law provides that service connection my be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Also, sensorineural hearing loss will be presumed to have 
been incurred in service if it was manifested to a 10 percent 
degree of disability within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The record shows that the veteran currently has bilateral 
hearing loss, which was diagnosed on VA examination in 1992 
and noted to have been present for about two years.  However, 
he has submitted no medical or other competent evidence to 
relate his current hearing loss to his period of military 
service.  The report of his separation examination in 
September 1952 noted no problems with his ears and his 
hearing was noted to be 15/15 on both spoken and whispered 
voice testing. 

The veteran claims that his hearing loss is the result of his 
being shot in the neck during service, but he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the record 
does not show the veteran had hearing loss during service or 
until approximately 40 years after his separation, and as he 
has submitted no medical opinion or other competent evidence 
to show that his current hearing loss is in anyway related to 
his period of service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for bilateral hearing loss on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Also, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Finally, the Board has also considered the argument that 
provisions of VA's Adjudication Procedure Manual, M21-1 have 
the substantive effect of requiring that VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  
Assuming arguendo that the referenced provisions of M21-1 are 
of such substantive quality that they have the same force as 
a regulation, cf. Fugere v. Derwinski, 1 Vet. App. 103 
(1990), the Board notes that the controlling statute, 38 
U.S.C.A. § 5107, specifically requires that a claimant for VA 
benefits present a well-grounded claim.  If a claimant has 
not presented a well-grounded claim there is no "duty to 
assist" the claimant.  Id; Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Accordingly, because a federal statute 
is of greater weight than a federal regulation, see generally 
Section 2 of Article VI of the United States Constitution, it 
follows that the Board must require that the veteran fulfill 
his obligation of submitting a well-grounded claim before any 
"duty to assist" is triggered. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

